666 S.E.2d 481 (2008)
J. Kamau CHRISTOPHER a/k/a Joseph Kamau Christopher Bey
v.
NORTH CAROLINA STATE UNIVERSITY.
No. 246P08.
Supreme Court of North Carolina.
August 26, 2008.
Joseph Kamau Christopher Bey, Pro Se.
Dahr Joseph Tanoury, Assistant Attorney General, for NC State University.
Prior report: ___ N.C.App. ___, 661 S.E.2d 36.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 30th day of May *482 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed on the 30th day of May 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."
Upon consideration of the petition filed by Plaintiff on the 30th day of May 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."